Citation Nr: 0114412	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  98-04 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1950 to 
February 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Detroit, Michigan.  

In March 2001, a hearing was conducted at the RO before the 
undersigned Board member.  At that time, the appellant raised 
the issue of entitlement to a total disability evaluation 
based on individual unemployability (TDIU) due to service-
connected disability.  This issue has not been developed for 
appellate consideration and is referred to the RO for 
appropriate action.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

In the instant case, the appellant was originally granted 
service connection for PTSD in a September 1994 rating 
action.  At that time, the RO also granted a temporary 100 
percent evaluation under Paragraph 29 for a period of 
hospitalization, effective from February 17, 1993.  
Thereafter, a 10 percent disabling rating under Diagnostic 
Code 9411, effective from April 1, 1993, was assigned for the 
appellant's service-connected PTSD.   

In a June 1996 rating action, the RO increased the 
appellant's rating for his service-connected PTSD from 10 
percent to 30 percent disabling, effective from March 20, 
1996.  In addition, in a November 1997 rating action, the RO 
granted a temporary 100 percent evaluation under Paragraph 29 
for the appellant's period of hospitalization, effective from 
February 13, 1997.  The RO further noted that from June 1, 
1997, the appellant's 30 percent evaluation would be 
reinstated.  

In an April 2000 rating action, the RO granted a temporary 
100 percent evaluation under Paragraph 29 for the appellant's 
period of hospitalization, effective from January 18, 2000.  
The RO further noted that from March 1, 2000, the appellant's 
30 percent evaluation would be reinstated.  

In July 1999, the appellant underwent a VA psychiatric 
evaluation.  At that time, he stated that he had nightmares 
but that recently, they had become less frequent because he 
was seeing a private psychiatrist who had prescribed 
medication.  

In March 2001, a hearing was conducted at the RO before the 
undersigned Board member.  At that time, the appellant 
submitted outpatient treatment records from the VA Medical 
Center (VAMC) in Battle Creek, Michigan, from November 2000 
to February 2001.  In addition, the appellant also filed VA 
Form 21-4138, Statement in Support of Claim, and waived 
initial review of such evidence by the RO.  The records show 
that in January 2001, the appellant sought medical treatment 
because he was having suicidal/homicidal thoughts.  At that 
time, it was noted that he was helpless, out of control, and 
angry at the VA because they had recently taken away some of 
his benefits due to overpaying.  It was also indicated that 
he was paranoid and convinced someone was after him.  The 
diagnoses were of PTSD and schizophrenia.  The plan was to 
hospitalize him at the VAMC in North Chicago, and if that was 
not possible, he was to be admitted to the Battle Creek VAMC.  
However, the Board notes that the evidence of record is 
negative for any subsequent in-patient treatment records from 
either the North Chicago VAMC or the Battle Creek VAMC.  
Inasmuch as the VA is on notice of the existence of 
additional VA records, these records should be obtained prior 
to any further appellate review of this case.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); see generally 
Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).  As 
additional action by the RO may be helpful in either 
obtaining such putative records, or documented information 
that the medical records cannot be obtained, the Board 
determines that further development in this regard is 
warranted.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A (c)), request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for all 
VA and non-VA health care providers who 
have treated him in recent years for PTSD.  
The RO should specifically request that 
the appellant identify the private 
psychiatrist that he had recently been 
receiving treatment from, as noted in his 
July 1999 VA psychiatric evaluation.  With 
any necessary authorization from the 
appellant, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the appellant in response to 
this request, which have not been 
previously secured, to specifically 
include any medical treatment records or 
hospitalization reports from the North 
Chicago VAMC and the Battle Creek VAMC.  
The RO should also inform the appellant of 
any records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. 
§ 5103A (b)(2)).  

3.  Thereafter, after undertaking any 
development deemed appropriate in addition 
to that specified above, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The purpose of this remand is to obtain additional 
development.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




